Exhibit 10.6

Amendment to Employment Agreement

Amendment Agreement to Employment Agreement as of December 31, 2008 between
Willis Lease Finance Corporation (“Employer”), a Delaware corporation and Donald
A. Nunemaker (“Employee”).

Whereas, Employer and Employee entered into an Employment Agreement dated
November 21, 2000 (the “Employment Agreement”) and

Whereas, Employer and Employee desire to amend the Employment Agreement in
certain respects.

Now, therefore in consideration of the foregoing recitals, the mutual promises
of the parties and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows.

1. Grants of Restricted Stock. The title of Section 6 shall be changed to “Stock
Options/Restricted Stock”. Section 6 shall be deleted in its entirety and
replaced with the following:

 

  (a) Employee shall be eligible for awards under Employer’s 2007 Incentive
Stock Plan (the “Plan”) on the same terms as are generally available to senior
executive officers of Employer and on terms which are in accordance with
comparative market practices. The parties agree that any grant of stock options
or restricted stock under the Plan or any similar plan is subject to the
discretion of the Board (or Compensation Committee) based upon the duties of
Employee’s position, the extent to which Employee’s individual performance
objectives and Employer’s profitability objectives and other financial and
non-financial objectives were achieved during the applicable period.

 

  (b) In addition to any rights Employee may have under the Plan or specific
option and restricted stock grants under the Plan, all stock options and
restricted stock granted to Employee which would have otherwise vested during
the two-year period following the occurrence of a Change in Control shall
immediately vest and become exercisable in the event of a Change in Control.

2. Code Section 409A. Section 9(b) “Payment” is hereby deleted in it entirety
and replaced with the following:

 

  (b) Payment. All cash components of the above-described severance payments,
other than annual incentive compensation, shall be paid in a lump sum within
thirty days of the date of termination of Employee’s employment; provided that,
only to the extent required by Section 409A of the Code, such payments shall be
made in a lump sum six months after date of termination. Payment of annual
incentive, which may be due under any bonus plan but which has not yet been
determined, shall be paid at the time payments are made to other participants
under such bonus plan.

3. Severance Payment. Section 9(a) (v) shall be amended to add the words “and
restricted stock” following “stock options”.

 

1



--------------------------------------------------------------------------------

4. Death/Disability.

 

  (a) Section 11(a) shall be amended to add the words “and/or restricted stock”
after the words “stock options” in the second sentence thereof.

 

  (b) Section 11(b) shall be amended to add the words “and/or restricted stock”
after the words “stock options in the second sentence thereof.

In Witness Whereof, the parties hereto have executed this agreement as of the
date first above written.

 

Employer

     

Willis Lease Finance Corporation

 

By

 

/s/ Thomas C. Nord

Employee

       

/s/ Donald A. Nunemaker

         Donald A. Nunemaker

 

2